Filed 2/25/13In re Darlene O.. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re DARLENE O., a Person Coming                                    B241664
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK82365)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KELSEY R.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Jacqueline Lewis, Juvenile Court Referee. Affirmed.
         Cristina Gabrielidis Lechman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Stephen D. Watson, Associate County Counsel, for Plaintiff and Respondent.
                                                 _______________
       Kelsey R. (mother) appeals the juvenile court order terminating parental rights to
her three-year-old daughter, Darlene O. Mother maintains that the juvenile court erred in
concluding that she had failed to establish that the so-called "beneficial-relationship"
exception to termination of parental rights applied to the circumstances of this
dependency proceeding. Finding no error, we affirm the judgment.


                     FACTUAL AND PROCEDURAL BACKGROUND
       Darlene was born in September 2009 to 16-year-old mother, a dependent of the
juvenile court; Darlene resided with mother in the latter's foster care placement. In the
early months of Darlene's life, mother attended school during the day and picked Darlene
up from daycare after school. On three separate occasions, mother failed to pick Darlene
up from daycare, and returned late to her foster home. The fourth time mother failed to
pick Darlene up, she did not return to the foster home. Her foster mother filed a missing
person report, and on May 20, 2010, the Department of Children and Family Services
(DCFS) filed a petition on Darlene's behalf, alleging neglect and failure to provide under
Welfare and Institutions Code1 section 300, subdivision (b) and (g).
       At the detention hearing, the juvenile court found a prima facie case that Darlene
was described by section 300. The court removed Darlene from mother's custody and
ordered her detained. Mother was granted reunification services and monitored visitation
a minimum of three times a week. The court also ordered a psychotropic medication
evaluation, drug testing, individual counseling and parenting classes.
       Aside from mother's negative drug tests, she did not seem to benefit greatly from
reunification services. Her foster mother described her overall behavior as childish; she
did poorly in school, flaunted her curfew and went missing from her placement. Her
visits with Darlene were sporadic, and she lacked appropriate parenting skills. For
instance, when Darlene cried, mother got frustrated and would simply walk away from
the child.

       1   Further statutory references are to this code.

                                                2
       At the adjudication hearing, mother pled no contest to the petition. The court
declared Darlene a dependent and ordered her placed in foster care. Mother signed a
disposition plan that including parenting classes, individual counseling, and a psychiatric
evaluation, as well as monitored visitation. The court admonished mother that she had a
short period of time within which to reunify with her young daughter, and set the six-
month review hearing for February 25, 2011.
       In an October 19, 2010 interim report, the social worker noted that mother had
reunified and was living with her own mother. However, she was not obeying her
mother's rules, was arriving home late at night, and had frequent angry outbursts. The
interim report also stated that mother was appropriate during visits with Darlene, but
continued to do poorly in school.
       The Status Review Report for the February 25, 2011 six-month review hearing
reported mother's partial compliance with the case plan. Mother did not attend parenting
classes, did not provide a progress report from her psychiatrist, and continued to miss
visits with Darlene. Mother reportedly seldom hugged or kissed Darlene during visits,
and hardly interacted with the child. Darlene did not appear to be bonded with mother,
and did not seek mother's attention. Neither did mother call Darlene's foster mother to
learn how she was doing, nor call to schedule visits, or accompany her own mother in
picking up or dropping off Darlene. However, mother had not run away from home in
the previous two months, had attended school regularly and was taking her medication.
Consequently, the court ordered reunification services to continue, and informed mother
that the services would be terminated if Darlene could not be returned to her care at the
twelve-month review hearing.
       In a Status Review Report dated July 21, 2011, DCFS reported that mother
continued to reside with her mother, but that their relations were strained. Mother
refused to take her medication at times, left home without notifying anyone of her
whereabouts, and missed visits with Darlene. Mother had violent episodes with her own
mother in front of younger siblings, frightening them. She continued to not take
responsibility for Darlene's transportation, allowing her mother to pick up and drop off

                                             3
Darlene without accompanying her. She sometimes missed visits with Darlene in order
to spend time with her friends.
       On August 2, 2011, mother moved out of the maternal grandmother's home and
into youth transitional housing. Mother's therapist reported that mother was struggling
with life skills, such as going shopping for food and cooking for herself.
       At the contested twelve-month review hearing held on September 27, 2011, the
juvenile court remarked, "For the court to continue reunification the court has to find that
there is a substantial probability of return. The court has to find that the mother has
consistently and regularly contacted and visited with the child. I can't. That the mother
has made significant progress in resolving the problems that led to the removal of the
child. I can't. And that the mother has demonstrated the capacity and ability to complete
the objectives of the treatment plan and to provide for the child's safety, protection,
physical and emotional health and special needs. I can't make any of those findings
today." The court then terminated mother's reunification services and set a section
366.26 hearing for January 24, 2012. The court identified adoption as the goal for
Darlene's permanent placement, and ordered DCFS to prepare an adoptive home study.
       As of January 24, 2012, the time of the originally scheduled section 366.26
hearing, Darlene had been living in the home of Leticia O. and Luis C., her prospective
adoptive parents, for 20 months, and an adoption home study had been completed and
approved. Leticia O. and Luis C. appeared capable of meeting all of Darlene's needs,
were providing appropriate care, supervision, stability and safety, and were committed to
adopting Darlene.
       Mother requested a contested section 366.26 hearing, to establish that mother "has
maintained contact with her child, and it would be detrimental to terminate parental
rights." The court set the contested hearing for April 13, 2012.
       On that date, DCFS reported that, of a total of 27 possible visits between
January 24, 2012 and April 13, 2012, mother visited Darlene a total of three times.
DCFS concluded that because mother failed to maintain regular contact with Darlene, no



                                              4
parent-child bond had developed, nor did Darlene exhibit any other form of attachment to
mother.
       Mother's attorney acknowledged that mother had not maintained consistent
visitation throughout the dependency, but maintained that mother had "made a lot of
progress in her own life" and had worked "to better[] her own life and get[] her own life
stabilized. She's worked hard and has a lot to be proud of."
       Both DCFS and Darlene's counsel recommended that mother's parental rights be
terminated.
       The juvenile court found by clear and convincing evidence that Darlene was
adoptable, stating, "Not only is she universally adoptable, but she's residing in a home
that wishes to adopt her and has an approved home study." The court found no exception
to the termination of parental rights, stating, ". . . there has not been regular and
consistent contact. [B]ased on the fact that there hasn't been any regular and consistent
contact, there's no real relationship between [mother] and her daughter. [¶] And,
therefore, the Court cannot find that there is such a relationship with the mother [] that
outweighs the benefit to Darlene having a stable and permanent home." The court
terminated mother's parental rights to Darlene, an order mother challenges on appeal.


                                        DISCUSSION
       On appeal, mother maintains that the trial court erred in finding that the beneficial-
relationship exception to termination of parental rights did not apply in this case.
       "[W]hen the court has not returned an adoptable child to the parent's custody and
has terminated reunification services, adoption becomes the presumptive permanent
plan . . . ." (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.) To avoid termination
of parental rights the parent must prove one of the exceptions provided by section 366.26,
subdivision (c)(1)(A) and (B)(i)-(vi). Mother relies on the beneficial-relationship
exception to argue that the juvenile court erred in terminating her parental rights. That
exception provides that the parental rights of an adoptable child will not be terminated if
the parents establish that termination would be detrimental to the child because "[t]he

                                               5
parents have maintained regular visitation and contact with the child and the child would
benefit from continuing the relationship." (§ 366.26, subd. (c)(1)(B)(i).) A beneficial
relationship is one that "promotes the well-being of the child to such a degree as to
outweigh the well-being the child would gain in a permanent home with new, adoptive
parents." (In re Autumn H. (1994) 27 Cal.App.4th 567, 575.)
       Mother's attorney presented no evidence and made no argument to show that
mother had either maintained regular visitation and contact with her daughter, or that
severing the relationship would be detrimental to the child. To the contrary, the evidence
before the court established that mother's visitation and contact with Darlene throughout
the dependency was irregular, and indeed minimal by the time of the section 366.26
hearing. Moreover, the interactions between mother and Darlene during the visits did not
demonstrate a parent-child bond: Mother seldom hugged or kissed Darlene during visits,
interacted very little with her, and provided scant attention. Darlene did not appear to be
bonded with mother and did not seek mother's attention. In short, because mother did not
occupy a parental role in Darlene's life, mother failed to prove that Darlene "would be
greatly harmed" by severing the relationship. (In re Autumn H., supra, 27 Cal.App.4th at
p. 575.)
       On appeal, mother also argues that "it is [] vital to Darlene that [mother] remain in
her life in order to 'break the chain'" of abandonment "which plagued [mother] and would
no doubt be passed on to Darlene should she never the opportunity to see her mother
again," and that open adoption, long-term foster care or guardianship would be more
beneficial to Darlene than simply terminating mother's parental rights. In support of this
contention, mother cites several web-based articles, which may or may not support her
contention. In any event, this argument is properly addressed not to the courts but to the
Legislature; in the absence of an applicable exception, the juvenile court was mandated
by section 366.26, subdivision (c)(1) to "terminate parental rights and order the child
placed for adoption."




                                             6
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          ARMSTRONG, Acting P. J.


We concur:



             MOSK, J.



             KRIEGLER, J.




                                      7